DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 04/03/2017.
This action is in response to arguments and/or amendments filed 04/20/2020. In the current amendments, claims 1, 8 and 18 have been amended and claim 21 has been added. Claims 1-14 and 18-21 are pending and have been examined. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2021 has been entered.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“vector generation section” in claims 1, 9 and 18
“learning processing section” in claims 2-5

Upon review of the specification, it is identified that the specification has structural support for the above generic place holder on how the algorithm for performing the entire claimed function for “vector generation section” and “learning processing section” which state:
[0045] Next, at S340 the vector generator section 220 may generate the d-dimensional delay coordinate vector. Here, if the time-series data is a continuous value, the vector generator section 220 may generate the delay coordinate vector using d timings and the parameter of the interval T between the timings, as shown in the following expression. Here, x(t) is one-dimensional time-series data output from the one output node 22. 
x(t),t .fwdarw.[x(t),x(t-T), . . . ,x(t-(d-1)T)] .sup.d Expression 1: 
[0046] Furthermore, if the time-series data is a digital value, the vector generator section 220 may generate the delay coordinate vector using d timings, as shown in the following expression. 
x(n),n .fwdarw.[x(n),x(n-1), . . . ,x(n-(d-1))] .sup.d Expression 2: 

[0048] Next, at S360, the learning processing section 240 may update the weights of the adaptive filter 230. The learning processing section 240 may update the d weights in a manner to reduce the error between the expected output data and the output data. The learning processing section 240 may update the weights of the adaptive filter 230 such that the output data becomes closer to the expected output data, using, e.g., the least squares method. In this case, the learning processing section 240 may update the d weights using a linear filter. 
[0049] Furthermore, the learning processing section 240 may update the weights of the adaptive filter 230 in a manner to minimize the square error. In this case, the learning processing section 240 may update the d weights using a Wiener filter. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-14 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-17 of the copending Application No. 15/800479 (“reference application”), respectively, in view of Itoh et al. (“Chaotic Time Series Prediction by Combining Echo-State Networks and Radial Basis Function Networks”, hereinafter: Itoh). A claim chart comparing the two claim sets is given below.

               Instant Application 

Reference Application (15/800479)
1. A reservoir computing system, comprising: a hardware processor; a reservoir operable to output an output signal in response to an input signal, the reservoir comprising a plurality of nonlinear nodes; an input node operable to supply the reservoir with an input signal corresponding to input data, the nonlinear nodes being configured to issue a nonlinear response to the input signal; one or more output nodes operable to output an output value corresponding to an output signal that is output by the reservoir in response to the input data, the reservoir being configured to restrict an increase in a number of connections to the output nodes and perform learning by increasing a number of dimensions; a vector , the one or more weights being iteratively updated a predetermined number of Page 2 of 20times using a linear filter such that the output data becomes closer to the expected output data, wherein the learning is stopped when a difference in a value before the updating of the weights and after the updating of the weights is greater than or equal to a predetermined threshold value after the weights are iteratively updated the predetermined number of times.
, the one or more weights being iteratively updated a predetermined number of times using a linear filter such that the output data becomes closer to the expected output data, wherein the learning is halted when a difference in a value before the updating of the Page 2 of 20weights and after the updating of the weights is greater than or equal to a predetermined threshold value.
a plurality of weights is set such that the reservoir computing system outputs the output data that is expected for the input data.
2. The reservoir computing system according to Claim 1, wherein a plurality of weights is set such that the reservoir computing system outputs the output data that is expected for the input data.
3. The reservoir computing system according to Claim 2, further comprising: a learning processing section operable to update the plurality of weights in a manner to reduce an error between output data output by the adaptive filter in response to the input node being supplied with training input data and expected output data that is expected for the training input data.
3. The reservoir computing system according to Claim 2, further comprising: a learning processing section operable to update the plurality of weights in a manner to reduce an error between output data output by the adaptive filter in response to the input node being supplied with training input data and expected output data that is expected for the training input data.
4. The reservoir computing system according to Claim 3, wherein the learning processing section is operable to adjust at least one of the number of timings among the plurality of 
a number of timings among a plurality of timings 

5. The reservoir computing system according to Claim 4, wherein the learning processing section is operable to adjust at least one of the number of timings among the plurality of timings and the interval between the plurality of timings using cross-validation.
6. The reservoir computing system according to Claim 3, wherein the reservoir includes a network having a plurality of nodes, and only a portion of the nodes among the plurality of nodes are connected to the output node.
6. The reservoir computing system according to Claim 3, wherein the reservoir includes a network having a plurality of nodes, and only a portion of the nodes among the plurality of nodes are connected to the output node.
7. The reservoir computing system according to Claim 6, wherein only one node among the plurality of nodes of the reservoir is connected to the output node.
7. The reservoir computing system according to Claim 6, wherein only one node among the plurality of nodes of the reservoir is connected to the output node.
8. The reservoir computing system according to claim 6, further comprising: a first output node that is connected to a first node among the plurality of nodes of the reservoir; and a second output node that is connected to a second node among the plurality of nodes of wherein the adaptive filter outputs a sum of each of the one or more weights of the output data of the output nodes for use for the comparing.
wherein the adaptive filter outputs a sum of each of the one or more weights of the output data of the output nodes for use for the comparing.

9. The reservoir computing system according to Claim 6, further comprising: two or more of the output nodes operable to connect respectively to two or more nodes among the plurality of nodes of the reservoir, wherein the adaptive filter is operable to receive delay coordinate vectors and time intervals corresponding to each of the two or more output nodes and output the output data based on a result obtained by weighting each respective delay coordinate vector and time interval.

10. The reservoir computing system according to Claim 6, wherein the weights among the plurality of nodes in the reservoir do not change as a result of learning.
11. The reservoir computing system according to Claim 10, wherein the weights among the plurality of nodes in the reservoir are operable to be determined using random numbers.
11. The reservoir computing system according to Claim 10, wherein the weights among the plurality of nodes in the reservoir are operable to be determined using random numbers.
12. The reservoir computing system according to Claim 1, wherein the output node is operable to output, as the output value, a value expressing a spike interval of the output signal output by the reservoir.
12. The reservoir computing system according to Claim 1, wherein the output node is operable to output, as the output value, a value expressing a spike interval of the output signal output by the reservoir.
13. The reservoir computing system according to Claim 1, wherein the reservoir is a physical reservoir operable to output an electrical, magnetic, optical, mechanical, thermal, or acoustic output signal in response to an electrical, magnetic, optical, mechanical, thermal, or acoustic input signal.
13. The reservoir computing system according to Claim 1, wherein the reservoir is a physical reservoir operable to output an electrical, magnetic, optical, mechanical, thermal, or acoustic output signal in response to an electrical, magnetic, optical, mechanical, thermal, or acoustic input signal.

14. The reservoir computing system according to Claim 13, wherein the reservoir includes a 

, the one or more weights being iteratively updated a predetermined number of times using a linear filter such that the output data becomes closer to the expected output data, wherein learning is stopped when a difference in a value before the updating of the weights and after the updating of the weights is greater than or equal to a predetermined threshold value after the weights are iteratively updated the predetermined number of times.
, the one or more weights being iteratively updated a predetermined number of times using a linear filter such that the output data becomes closer to the expected output data, wherein learning is stopped when a difference in a value before the updating of the weights and after the updating of the weights is greater than or equal to a predetermined threshold value after the weights are iteratively updated the predetermined number of times.
is updated in a manner to reduce an error between output data output in response to the input node being supplied with training input data and expected output data that is expected for the training input data.
16. The computer program product according to Claim 15, wherein a plurality of weights is updated in a manner to reduce an error between output data output in response to the input node being supplied with training input data and expected output data that is expected for the training output data.
20. The computer program product according to Claim 19, wherein at least one of the number of timings among the plurality of timings and an interval between the plurality of timings is adjusted in a manner to reduce the error.
17. The computer program product according to Claim 16, wherein at least one of a number of timings among the plurality of timings and an interval between the plurality of timings is adjusted in a manner to reduce the error.

    PNG
    media_image1.png
    60
    193
    media_image1.png
    Greyscale
21. The reservoir computing system according to Claim 1, wherein dimensions d of the delay coordination vector are adjusted using the vector generation section based on an evaluation value of an error, the evaluation value of the error being the normalized root mean square error (NRMSE), which is determined by;  


    PNG
    media_image1.png
    60
    193
    media_image1.png
    Greyscale
21. The reservoir computing system according to Claim 1, wherein dimensions d of the delay coordination vector are adjusted using the vector generation section based on an evaluation value of an error, the evaluation value of the error being the normalized root mean square error (NRMSE), which is determined by;  




Regarding claim 1
The instant application is substantially identical to the reference application except that it recites “…a vector generation section operably connected to the output node, the vector generation section operable to automatically generate a delay coordinate vector using the hardware processor based upon the output value of the output node and a plurality of timings;” 
Itoh teaches a vector generation section operably connected to the output node, (pg. 238 section 2 first paragraph “In the basic ESN, mutual connection weights in the reservoir are fixed and the connection weights between the neurons and the output neuron are adjusted. Figure 1 shows the structure of a basic ESN; the thick arrows represent vectors and the thin arrows represent scalars.” Examiner notes that the vector generation section is connected to the output node w(out).
the vector generation section operable to automatically generate a delay coordinate vector using the hardware processor based upon the output value of the (pg. 238 right col “The input vector is formed so that it can reconstruct an attractor[11]. A delay coordinate vector u(k) is given by u(k)=[yd(k), yd(k − s),...,yd(k − ms)]T where s denotes delay time and m is the embedding dimension and yd is the target value.” Examiner notes that Itoh teaches graphical representation of validation period on FIG. 5-8 and it is clear that computer with processor was used to generate this graphical representation see pg. 241 right col first paragraph “Figures 5 and 7 show example wave forms of the predicted time series of the MG equation. Prediction durations are for 2000 and 500 data points for τ = 17 and 30, respectively.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified he reference application with the teaching of Itoh to include vector generation section operable to “automatically generate a delay coordinate vector in a time series prediction using a combination of an echo state network (ESN) which helps higher prediction ability than the conventional ESN model” as disclosed by Itoh (abstract).

Regarding claim 9
The instant application is substantially identical to the reference application except that it recites “…a vector generation section operably connected to the output node, the vector generation section operable to automatically generate a delay coordinate vector using the hardware processor based upon the output value of the output node and a plurality of timings;” 
Itoh teaches a vector generation section operably connected to the output node, (pg. 238 section 2 first paragraph “In the basic ESN, mutual connection weights in the reservoir are fixed and the connection weights between the neurons and the output neuron are adjusted. Figure 1 shows the structure of a basic ESN; the thick arrows represent vectors and the thin arrows represent scalars.” Examiner notes that the vector generation section is connected to the output node w(out).
the vector generation section operable to automatically generate a delay coordinate vector using the hardware processor based upon the output value of the output node and a plurality of timings; (pg. 238 right col “The input vector is formed so that it can reconstruct an attractor[11]. A delay coordinate vector u(k) is given by u(k)=[yd(k), yd(k − s),...,yd(k − ms)]T where s denotes delay time and m is the embedding dimension and yd is the target value.” Examiner notes that Itoh teaches graphical representation of validation period on FIG. 5-8 and it is clear that computer with processor was used to generate this graphical representation see pg. 241 right col first paragraph “Figures 5 and 7 show example wave forms of the predicted time series of the MG equation. Prediction durations are for 2000 and 500 data points for τ = 17 and 30, respectively.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified he reference application with the teaching of Itoh to include vector generation section operable to “automatically generate a delay coordinate vector in a time series prediction using a combination of an echo state network (ESN) which helps higher prediction ability than the conventional ESN model” as disclosed by Itoh (abstract).



Regarding claim 18
Claim 18 of the instant application and claim 15 of the reference application are comparable in the same way that claim 1 of the instant application is comparable to claim 1 of the reference application; thus, claim 18 is rejected for the same reasons as written above.
The additional limitations of claims 2-8, 10-14 and 16-17 of the reference application are nearly identical in language to the additional limitations of claims 2-8, 10-14 and 19-20 of the instant application, respectively; claims 2-14 and 19-20 are rejected for that reason.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Chaotic Time Series Prediction by Combining Echo-State Networks and Radial Basis Function Networks”, hereinafter: Itoh) in view of Widrow et al. (“Neural Nets for Adaptive Filtering and Adaptive Pattern Recognition”, hereinafter: Widrow) in view of Petrenas et al. (“An Echo State Neural Network for QRST Cancellation During Atrial Fibrillation”, hereinafter: Petrenas) and further in view of Pickett (US 9165246 B2) and further in view of Field (“Discovering statistics using IBM SPSS” published: 2013). 
Regarding Claim 1 (Currently Amended)
Itoh teaches a reservoir computing system, (abstract “The ESN is a neural network consisting of three layers, where the hidden layer (the “reservoir”) is composed of many neurons. The RBFN is a neural network using a radial basis function (RBF) for its output function.”) comprising: a hardware processor; (Although Itoh doesn’t explicitly teaches computer with processor, the Examiner takes official notice that it is well known in the art for neural network with reservoir computing to be implemented on a computer with processor see abstract “The ESN is a neural network consisting of three layers, where the hidden layer (the “reservoir”) is composed of many neurons. The RBFN is a neural network using a radial basis function (RBF) for its output function. We propose a neural network model which is a combination of the ESN and the RBFN. Time series predictions for the Mackey-Glass equation of a chaotic time series and the laser time series are examined.”)
a reservoir operable to output an output signal in response to an input signal, (Pg. 238 right col section 2 first paragraph “In the basic ESN, mutual connection weights in the reservoir are fixed and the connection weights between the neurons and the output neuron are adjusted. Figure 1 shows the structure of a basic ESN; the thick arrows represent vectors and the thin arrows represent scalars.” Examiner notes that FIG.1 shows an output signal w(out) gets output in response to the input signal W(in).)
…
an input node operable to supply the reservoir with an input signal corresponding to input data; (Examiner notes that reservoir states has an input node where it receives input data and an output node where it outputs training data or output weights see FIG. 1 and pg. 238 right col section 2 first paragraph “In the basic ESN, mutual connection weights in the reservoir are fixed and the connection weights between the neurons and the output neuron are adjusted. Figure 1 shows the structure of a basic ESN; the thick arrows represent vectors and the thin arrows represent scalars.”)

one or more output node operable to output an output value corresponding to an output signal that is output by the reservoir in response to the input data; (Examiner notes that reservoir states has an input node where it receives input data and an output node where it outputs training data or output weights see FIG. 1 and pg. 238 right col section 2 first paragraph “In the basic ESN, mutual connection weights in the reservoir are fixed and the connection weights between the neurons and the output neuron are adjusted. Figure 1 shows the structure of a basic ESN; the thick arrows represent vectors and the thin arrows represent scalars.”)
…
and perform learning by increasing a number of dimensions; (pg. 243 left col section 6.2.2 “We examined the AR model for the laser time series for a comparison. When we increased the input dimensions of the AR model, the predicted time series diverge for this time series.”)
a vector generation section operably connected to the output node, (pg. 238 section 2 first paragraph “In the basic ESN, mutual connection weights in the reservoir are fixed and the connection weights between the neurons and the output neuron are adjusted. Figure 1 shows the structure of a basic ESN; the thick arrows represent vectors and the thin arrows represent scalars.” Examiner notes that the vector generation section is connected to the output node w(out).
the vector generation section operable to automatically generate a delay coordinate vector using the hardware processor based upon the output value of the (pg. 238 right col “The input vector is formed so that it can reconstruct an attractor[11]. A delay coordinate vector u(k) is given by u(k)=[yd(k), yd(k − s),...,yd(k − ms)]T where s denotes delay time and m is the embedding dimension and yd is the target value.” Examiner notes that Itoh teaches graphical representation of validation period on FIG. 5-8 and it is clear that computer with processor was used to generate this graphical representation see pg. 241 right col first paragraph “Figures 5 and 7 show example wave forms of the predicted time series of the MG equation. Prediction durations are for 2000 and 500 data points for τ = 17 and 30, respectively.”)
…
…and fixing weights between the input node (Pg. 238 section 2 second paragraph “Updating of the neuronal synaptic weights is represented by the following equation… where x denotes the state vector of the reservoir neurons, u is the input vector, y is the output, and W(in), W(res), and w(f b) are synaptic weights for input to reservoir, mutual connection in the reservoir, and feedback connection from output to reservoir, respectively. v denotes a noise vector. The input vector is formed so that it can reconstruct an attractor[11].”)
…
…being further configured for comparing expected output data with the output data (Itoh teaches regression which is trying to make the output of the predictor match/compare the output provided by the training example see pg. 239 left col “In this paper, w(out) is obtained by ridge regression. Ridge regression is represented by w(out) = (XTX + λI)-1XTyd (4)… where X denotes the state matrix [x(T(S)), x(T(s)+1), ··· , x(T(e) )]T of the ESN, and T(s) and T(e) denote the beginning and ending index of the time series of the training example, respectively”)
Itoh does not teach the reservoir comprising a plurality of nonlinear nodes; 
the nonlinear nodes being configured to issue a nonlinear response to the input signal; 
the reservoir being configured to restrict an increase in a number of connections to the output nodes 
…
and an adaptive filter operably connected to the vector generation section, the adaptive filter operable to output data based on a result obtained by updating the adaptive filter by weighting the delay coordinate vector …and the reservoir at randomly determined initial values, and updating one or more weights based on results of the comparing, the one or more weights being iteratively updated a predetermined number of Page 2 of 20times using a linear filter such that the output data becomes closer to the expected output data, wherein the learning is stopped when a difference in a value before the updating of the weights and after the updating of the weights is greater than or equal to a predetermined threshold value after the weights are iteratively updated the predetermined number of times.
Widrow teaches and an adaptive filter operably connected to the vector generation section, (pg. 26 Fig. 2 “Adaptive digital filter: (a) details of a tapped-delay-line digital filter; (b) symbolic representation of an adaptive filter.”)
the adaptive filter (pg. 26 Fig. 2 “Adaptive digital filter: (a) details of a tapped-delay-line digital filter;”) operable to output data based on a result obtained ….by weighting the delay coordinate vector (pg. 25 middle column “The input signals comprise an input signal vector. The output signal is the inner product or dot product of the input signal vector with the weight vector.”)
and updating one or more weights based on results based on the comparing, (Widrow Fig. 1 has “output signal” y and “desired response” d used that is used to update the weights in the adaptive algorithm see pg. 25 right col “…The weights are usually adjusted so that the output signal will provide the best least squares match over time to the desired response input signal.”)
the one or more weights being iteratively updated a predetermined number of Page 2 of 20times using a linear filter such that the output data becomes closer to the expected output data, (pg. 26 right col “Adaptive filters. Digital signals generally originate from sampling continuous input signals by analog-to-digital conversion. Digital signals are often filtered by means of a tapped delay line or transversal filter, as shown in Figure 2a… The filtered output is a linear combination of the current and past input signal samples. By varying the weights, the impulse response from input to output is directly controllable. Since the frequency response is the Fourier transform of the impulse response, controlling the impulse response controls the frequency response. The weights are usually adjusted so that the output signal will provide the best least squares match over time to the desired response input signal.”)
Itoh and Widrow are analogous art because they are all directed to neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itoh to incorporate the teaching of Widrow to include adaptive filter “by varying the weights and the impulse response from input to output which is directly controllable” which improve practical application for pattern recognition system as disclosed by Widrow (pg. 25 third column second paragraph).
Itoh in view of Widrow does not teach the reservoir comprising a plurality of nonlinear nodes; the nonlinear nodes being configured to issue a nonlinear response to the input signal; 
the reservoir being configured to restrict an increase in a number of connections to the output nodes 
…the adaptive filter operable to output data based on a result obtained by updating the adaptive filter …and the reservoir at randomly determined initial values
…
wherein the learning is stopped when a difference in a value before the updating of the weights and after the updating of the weights is greater than or equal to a predetermined threshold value after the weights are iteratively updated the predetermined number of times.
Petrenas teaches the reservoir comprising a plurality of nonlinear nodes; (pg. 2954 left col “For small values of input scaling, the reservoir behavior is almost linear because the nonlinear regions of the activation function are not excited. On the contrary, large values of input scaling drive the reservoir neurons to the nonlinear regions of the activation function. An interesting property of the ESN is that the reservoir does not have to be fully connected”)
the nonlinear nodes being configured to issue a nonlinear response to the input signal; (pg. 2954 left col “The following parameter values are used: ρ = 1, input scaling set to 1, and reservoir connectivity set to 20%. In addition, the hyperbolic tangent is used as a reservoir activation function, whereas the identity activation function is used as output neuron” also see pg. 2951 right col “The ESN is trained by driving it with the input signal, and collecting its nonlinearly transformed and smoothed versions to the reservoir state vector r(n) for the entire training period.”)
…the adaptive filter operable to output data based on a result obtained by updating the adaptive filter (pg. 2951 left col section II “The proposed QRST cancellation method uses a classical adaptive filter approach: the atrial signal is extracted from a mixture of signals using a reference signal which is modified by a filter with time-variable transfer function—the ESN—and an adaptation algorithm, together constituting the main building blocks of the cancellation [see Fig. 1(a)].” Examiner notes that FIG. 1(a) shows adaptive filter gets updated using adaptive algorithm and gets send back to the reservoir state which updated the state vector r(n) see equation 11 on pg. 2952 “The reservoir state vector r(n) is updated by r(n) = gr Wr(n − 1) + Winu(n)  + η(n) (11) where Win is a 3 × N input weight matrix, W is an N × N weight matrix of the internal network connections, gr (·) is a reservoir neuron activation function, and η(n) is a vector with artificial white noise”.)
…and the reservoir at randomly determined initial values. (Pg. 2951 section II “The ESN is a large, fixed, recursive neural network which serves as a random nonlinear excitable medium. Its high-dimensional dynamical “echo” response to a driving input is used as a nonorthogonal signal basis to reconstruct the atrial output. The input weights Win and the reservoir-connecting weights W are both generated randomly during network initialization from a uniform probability density function”)
Itoh, Widrow and Petrenas are analogous art because they are all directed to neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itoh in view of Widrow to incorporate the teaching of Petrenas to include updating adaptive algorithm to update reservoir state vector that leads to smaller output weights and better stability as disclosed by Petrenas (pg. 2952 left col).
Itoh in view of Widrow with Petrenas does not teach …the reservoir being configured to restrict an increase in a number of connections to the output nodes,
…
wherein the learning is stopped when a difference in a value before the updating of the weights and after the updating of the weights is greater than or equal to a predetermined threshold value after the weights are iteratively updated the predetermined number of times.
Pickett teaches …the reservoir being configured to restrict an increase in a number of connections to the output nodes. (Col 7 lines 39-43 “the characteristics of the neuristor nodes and interconnections in the reservoir may be fixed or variable. In a fixed configuration, the reservoir remains static and the signals associated with the inputs/outputs are altered to produce the desired computation within the reservoir.”)
Itoh, Widrow, Petrenas and Pickett are analogous art because they are all directed to neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itoh in view of Widrow with Petrenas to incorporate the teaching of Pickett in order to efficient parallel processing and nonlinear signal discrimination in reservoir computing. 
One of ordinary skill in the art would have been motivated to make this modification in order to include reservoir computing that can be used to efficiently solve a number of tasks that are deemed computationally difficult, including “identifying features images, predicting chaotic time series, and speech recognition” as disclosed by Pickett (Col 1 lines 14-17).
Itoh in view of Widrow with Petrenas and Pickett does not teach wherein the learning is stopped when a difference in a value before the updating of the weights and after the updating of the weights is greater than or equal to a predetermined threshold value after the weights are iteratively updated the predetermined number of times.
Field teaches wherein… is stopped when a difference in a value before the updating of the weights and after the updating of the weights is greater than or equal to a predetermined threshold value after the weights are iteratively updated the predetermined number of times. (Pg. 274 section SPSS TIP 8.1 “It then attempts to approximate them more accurately (known as an iteration). It then tries again, and then again, and so on through many iterations. It stops either when the approximations of parameters converge (i.e. at each new attempt the ‘approximations’ of parameters are the same or very similar to the previous attempt), or when it reaches the maximum number of attempts (iterations). Sometimes you will get an error message in the output that says something like ‘Maximum number of iterations were exceeded, and the log-likelihood value and/or the parameter estimates cannot converge’. What this means is that SPSS has attempted to estimate the parameters the maximum number of times (as specified in the options) but they are not converging (i.e. at each iteration SPSS is getting quite different estimates”)

Itoh, Widrow, Petrenas, Pickett and Field are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itoh in view of Widrow with Petrenas and Pickett to incorporate the teaching of Field in order to efficient parallel processing and nonlinear signal discrimination in reservoir computing. 
One of ordinary skill in the art would have been motivated to make this modification in order to include error messages about failure to coverage when training machine learning model for the purpose of alerting user or system when iteration Field (pg. 274 section SPSS Tip 8.1 “Many statistical procedures use an iterative process, which means that SPSS attempts to estimate the parameters of the model by finding successive approximations of those parameters. Essentially, it starts by estimating the parameters with a ‘best guess’. It then attempts to approximate them more accurately (known as an iteration). It then tries again, and then again, and so on through many iterations. It stops either when the approximations of parameters converge (i.e. at each new attempt the ‘approximations’ of parameters are the same or very similar to the previous attempt), or when it reaches the maximum number of attempts (iterations).”).
Regarding claim 18 (Currently Amended)
Claim 18 is a computer product claim corresponding to computing system claim 1 and is rejected for the same reasons as given in the rejection of claim 18.   

Regarding claim 2 
Itoh in view of Widrow with Petrenas, Pickett and Field teaches claim 1. 
Itoh further teaches wherein a plurality of weights are set such that the reservoir computing system outputs the output data that is expected for the input data. (Pg. 238 section 2 right col “In the basic ESN, mutual connection weights in the reservoir are fixed and the connection weights between the neurons and the output neuron are adjusted… Updating of the neuronal synaptic weights is represented by the following equation… where x denotes the state vector of the reservoir neurons, u is the input vector, y is the output, and W(in) , W(res) , and w(f b) are synaptic weights for input to reservoir, mutual connection in the reservoir, and feedback connection from output to reservoir, respectively.”)

Regarding claim 3
Itoh in view of Widrow with Petrenas, Pickett and Field teaches claim 2. 
Petrenas further teaches the reservoir computing system further comprising: a learning processing section operable to update the plurality of weights in a manner to reduce an error between output data output (pg. 2953 left col section C “In addition, an error reduction factor R is computed which makes it possible to compare performance figures to those of spatiotemporal QRST cancellation [7].”) by the adaptive filter in response to the input node being supplied with training input data and expected output data that is expected for the training input data. (pg. 2951 left col section II “The proposed QRST cancellation method uses a classical adaptive filter approach: the atrial signal is extracted from a mixture of signals using a reference signal which is modified by a filter with time-variable transfer function—the ESN—and an adaptation algorithm, together constituting the main building blocks of the cancellation [see Fig. 1(a)].” Examiner notes that FIG. 1(a) shows adaptive filter gets updated using adaptive algorithm and gets send back to the reservoir state which updated the state vector r(n) see equation 11 on pg. 2952 “The reservoir state vector r(n) is updated by r(n) = gr Wr(n − 1) + Winu(n)  + η(n) (11) where Win is a 3 × N input weight matrix, W is an N × N weight matrix of the internal network connections, gr (·) is a reservoir neuron activation function, and η(n) is a vector with artificial white noise”.)
Itoh, Widrow, Petrenas, Field and Pickett are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itoh in view of Widrow with Pickett and Field to incorporate the teaching of Petrenas to include updating adaptive algorithm to update reservoir state vector that leads to smaller output weights and better stability as disclosed by Petrenas (pg. 2952 left col).
Regarding claim 4
Itoh in view of Widrow with Petrenas, Pickett and Field teaches claim 3. 
Widrow further teaches wherein the learning processing section is operable to adjust at least one of the number of timings among the plurality of timings (pg. 25 right col “Adaptive filters. Digital signals generally originate from sampling continuous input signals by analog-to-digital conversion. Digital signals are often filtered by means of a tapped delay line or transversal filter, as shown in Figure 2a. The sampled input signal is applied to a string of delay boxes, each delaying the signal by one sampling period.”)
and an interval between the plurality of timings, in a manner to reduce the error. (pg. 25 right col “The output signal is compared with a special input signal called the desired response, and the difference is the error signal. To optimize performance, the ALC's weighting coefficients or weights are generally adjusted to minimize the mean square of the error signal”)
Itoh, Widrow, Petrenas, Field and Pickett are analogous art because they are all directed to data automation. 
Itoh in view of Petrenas with Pickett and Field to incorporate the teaching of Widrow to include adaptive filter “by varying the weights and the impulse response from input to output which is directly controllable” which improve practical application for pattern recognition system as disclosed by Widrow (pg. 25 third column second paragraph).

Regarding claim 6
Itoh in view of Widrow with Petrenas, Pickett and Field teaches claim 3. 
Itoh further teaches wherein the reservoir includes a network having a plurality of nodes, and only a portion of the nodes among the plurality of nodes are connected to the output node. (Examiner notes that reservoir states has plurality of nodes where it receives input data and output nodes where it outputs training data or output weights see FIG. 1 and pg. 238 right col section 2 first paragraph “In the basic ESN, mutual connection weights in the reservoir are fixed and the connection weights between the neurons and the output neuron are adjusted. Figure 1 shows the structure of a basic ESN; the thick arrows represent vectors and the thin arrows represent scalars.” Also see FIG. 2 “Figure 2 shows the structure of a basic SHESN. Having small-world architecture means that two arbitrary nodes are connected via a relatively small number of internodes, while having scale-free topology means that some nodes can be connected to other clusters via only a few nodes.”)

Regarding claim 8 (Currently Amended)
Itoh in view of Widrow with Petrenas, Pickett and Field teaches claim 6. 
Itoh further teaches the reservoir computing system further comprising: a first output node that is connected to a first node among the plurality of nodes of the reservoir; (Examiner notes that reservoir states has plurality of nodes and the output node w(out) is connected one of plurality of reservoir node see FIG. 1 and pg. 238 right col section 2 first paragraph “In the basic ESN, mutual connection weights in the reservoir are fixed and the connection weights between the neurons and the output neuron are adjusted. Figure 1 shows the structure of a basic ESN; the thick arrows represent vectors and the thin arrows represent scalars.” Also see FIG. 2 “Figure 2 shows the structure of a basic SHESN. Having small-world architecture means that two arbitrary nodes are connected via a relatively small number of internodes, while having scale-free topology means that some nodes can be connected to other clusters via only a few nodes.”)
and a second output node that is connected to a second node among the plurality of nodes of the reservoir, (Examiner notes a second node W(out) is connected to plurality of nodes of the reservoir as shown in FIG. 1 and 2)
Widrow further teaches wherein the adaptive filter (pg. 26 Fig. 2 “Adaptive digital filter: (a) details of a tapped-delay-line digital filter; (b) symbolic representation of an adaptive filter.”) is operable to output the output data based on the plurality of output values received by the second output node in response to a path leading to the adaptive filter from the reservoir via the first output node failing. (pg. 25 middle column “The input signals comprise an input signal vector. The output signal is the inner product or dot product of the input signal vector with the weight vector.” also see pg. 25 right col second paragraph “The filtered output is a linear combination of the current and past input signal samples. By varying the weights, the impulse response from input to output is directly controllable”)
wherein the adaptive filter outputs a sum of each of the one or more weights of the output data of the output nodes for use for the comparing. (Pg. 26 “The adaptive threshold element was an early neuronal model. The adaptive weights were analogous to synapses. The input vector components related to the dendritic inputs. The quantized output was analogous to the axonal output. The output decision was determined by a weighted sum of the inputs, in much the same way real neurons were believed to behave.”)
Itoh, Widrow, Petrenas, Field and Pickett are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itoh in view of Petrenas with Pickett to incorporate the teaching of Widrow to include adaptive filter “by varying the weights and the impulse response from input to output which is directly controllable” which improve practical application for pattern recognition system as disclosed by Widrow (pg. 25 third column second paragraph).
Regarding claim 9 
Itoh in view of Widrow with Petrenas, Pickett and Field teaches claim 6.  
Itoh further teaches the system further comprising: two or more of the output nodes operable to connect respectively to two or more nodes among the plurality of (Examiner notes that reservoir states has plurality of nodes and the output nodes w(out) are connected one of plurality of reservoir node see FIG. 1 and pg. 238 right col section 2 first paragraph “In the basic ESN, mutual connection weights in the reservoir are fixed and the connection weights between the neurons and the output neuron are adjusted. Figure 1 shows the structure of a basic ESN; the thick arrows represent vectors and the thin arrows represent scalars.” Also see FIG. 2 “Figure 2 shows the structure of a basic SHESN. Having small-world architecture means that two arbitrary nodes are connected via a relatively small number of internodes, while having scale-free topology means that some nodes can be connected to other clusters via only a few nodes.”)
wherein the vector generation section is operable to automatically generate respective delay coordinate vectors based upon the output values of the two or more output nodes and a plurality of timings, (pg. 238 right col “The input vector is formed so that it can reconstruct an attractor[11]. A delay coordinate vector u(k) is given by u(k)=[yd(k), yd(k − s),...,yd(k − ms)]T where s denotes delay time and m is the embedding dimension and yd is the target value.” Examiner notes that Itoh teaches graphical representation of validation period on FIG. 5-8 and it is clear that computer with processor was used to generate this graphical representation see pg. 241 right col first paragraph “Figures 5 and 7 show example wave forms of the predicted time series of the MG equation. Prediction durations are for 2000 and 500 data points for τ = 17 and 30, respectively.”)
Widrow further teaches and the adaptive filter(pg. 26 Fig. 2 “Adaptive digital filter: (a) details of a tapped-delay-line digital filter; (b) symbolic representation of an adaptive filter.”) is operable to output the output data based on a result obtained by weighting each respective delay coordinate vector. (Pg. 25 middle column “The input signals comprise an input signal vector. The output signal is the inner product or dot product of the input signal vector with the weight vector.” also see pg. 25 right col second paragraph “The filtered output is a linear combination of the current and past input signal samples. By varying the weights, the impulse response from input to output is directly controllable”)
Itoh, Widrow, Petrenas, Field and Pickett are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itoh in view of Petrenas with Pickett and Field to incorporate the teaching of Widrow to include adaptive filter “by varying the weights and the impulse response from input to output which is directly controllable” which improve practical application for pattern recognition system as disclosed by Widrow (pg. 25 third column second paragraph).


Regarding claim 10
Itoh in view of Widrow with Petrenas, Pickett and Field teaches claim 6.  
Itoh further teaches wherein the weights among the plurality of nodes in the reservoir do not change as a result of learning. (Pg. 238 right col section 2 “In the basic ESN, mutual connection weights in the reservoir are fixed[corresponds to do not change] and the connection weights between the neurons and the output neuron are adjusted. Figure 1 shows the structure of a basic ESN; the thick arrows represent vectors and the thin arrows represent scalars.”)
 
Regarding claim 19 
Itoh in view of Widrow with Petrenas, Pickett and Field teaches claim 18.  
Petrenas further teaches wherein the plurality of weights is updated in a manner to reduce an error between output data (pg. 2953 left col section C “In addition, an error reduction factor R is computed which makes it possible to compare performance figures to those of spatiotemporal QRST cancellation [7].”) output in response to the input node being supplied with training input data and expected output data that is expected for the training input data.  (pg. 2951 left col section II “The proposed QRST cancellation method uses a classical adaptive filter approach: the atrial signal is extracted from a mixture of signals using a reference signal which is modified by a filter with time-variable transfer function—the ESN—and an adaptation algorithm, together constituting the main building blocks of the cancellation [see Fig. 1(a)].” Examiner notes that FIG. 1(a) shows adaptive filter gets updated using adaptive algorithm and gets send back to the reservoir state which updated the state vector r(n) see equation 11 on pg. 2952 “The reservoir state vector r(n) is updated by r(n) = gr Wr(n − 1) + Winu(n)  + η(n) (11) where Win is a 3 × N input weight matrix, W is an N × N weight matrix of the internal network connections, gr (·) is a reservoir neuron activation function, and η(n) is a vector with artificial white noise”.)
Itoh, Widrow, Petrenas, Field and Pickett are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itoh in view of Widrow with Pickett and Field to incorporate the teaching of Petrenas to include updating adaptive algorithm to update reservoir state vector that leads to smaller output weights and better stability as disclosed by Petrenas (pg. 2952 left col).

Regarding claim 20
Itoh in view of Widrow with Petrenas, Pickett and Field teaches claim 19.  
Widrow further teaches wherein the learning processing section is operable to adjust at least one of the number of timings among the plurality of timings (pg. 25 right col “Adaptive filters. Digital signals generally originate from sampling continuous input signals by analog-to-digital conversion. Digital signals are often filtered by means of a tapped delay line or transversal filter, as shown in Figure 2a. The sampled input signal is applied to a string of delay boxes, each delaying the signal by one sampling period.”)
and an interval between the plurality of timings, in a manner to reduce the error. (pg. 25 right col “The output signal is compared with a special input signal called the desired response, and the difference is the error signal. To optimize performance, the ALC's weighting coefficients or weights are generally adjusted to minimize the mean square of the error signal”)
Itoh, Widrow, Petrenas, Field and Pickett are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itoh in view of Petrenas with Pickett and Field to incorporate the teaching of Widrow to include adaptive filter “by varying the weights and the impulse response from input to output which is directly controllable” which improve practical application for pattern recognition system as disclosed by Widrow (pg. 25 third column second paragraph).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Chaotic Time Series Prediction by Combining Echo-State Networks and Radial Basis Function Networks”, hereinafter: Itoh) in view of Widrow et al. (“Neural Nets for Adaptive Filtering and Adaptive Pattern Recognition”, hereinafter: Widrow) in view of Petrenas et al. (“An Echo State Neural Network for QRST Cancellation During Atrial Fibrillation”) in view of Pickett (US 9165246 B2) in view of Field and further in view of Yu et al. (“A brain-inspired spiking neural network model with temporal encoding and learning”, hereinafter: Yu).
Regarding claim 5
Itoh in view of Petrenas with Widrow, Pickett and Field teaches claim 4.
Itoh in view of Petrenas with Widrow, Pickett and Field does not teach wherein the learning processing section is operable to adjust at least one of the number of timings among the plurality of timings and the interval between the plurality of timings, using cross-validation.
Yu teaches wherein the learning processing section is operable to adjust at least one of the number of timings among the plurality of timings and the interval between the plurality of timings, using cross-validation. (Pg. 8 left col section 5.2 “These activation values are then linearly converted to delay times, associating t¼0 with activation value 1 and later times up to t¼100 ms with lower activation values. The spike times are rounded to dt¼1 ms precision. The dataset is split into two sets and classified using two-fold cross-validation.”)
	Itoh, Petrenas, Widrow, Pickett, Field and Yu are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itoh in view of Petrenas with Widrow, Field and Pickett to incorporate the teaching of Yu to include cross validation that utilizes dataset and stabilizes high accuracy for training neural network as disclosed by Yu (pg. 8 left col third paragraph).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Chaotic Time Series Prediction by Combining Echo-State Networks and Radial Basis Function Networks”, hereinafter: Itoh) in view of Widrow et al. (“Neural Nets for Adaptive Filtering and Adaptive Pattern Recognition”, hereinafter: Widrow) in view of Petrenas et al. (“An Echo State Neural Network for QRST Cancellation During Atrial Fibrillation”) in view of Pickett (US 9165246 B2) and further in view of Petre et al. (US Pat. No. 10153806 B1).
Regarding claim 7
Itoh in view of Petrenas with Widrow, Pickett and Field teaches claim 6.
Itoh in view of Petrenas with Widrow, Pickett and Field does not teach wherein only one node among the plurality of nodes of the reservoir is connected to the output node.
Petre teaches wherein only one node among the plurality of nodes of the reservoir is connected to the output node. (Figure 6 shows one node of the dynamic reservoir 604 is connected to the output layer [corresponds to output node])
	Itoh, Petrenas, Widrow, Field Pickett and Petre are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itoh in view of Petrenas with Widrow, Field and Pickett to incorporate the teaching of Petre to input the delay embedded mixture signals and mapped with a reservoir computer to reservoir states output layers for useful outputs as disclosed by Petre (col 8 lines 20-27).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Chaotic Time Series Prediction by Combining Echo-State Networks and Radial Basis Function Networks”, hereinafter: Itoh) in view of Widrow et al. (“Neural Nets for Adaptive Filtering and Adaptive Pattern Recognition”, hereinafter: Widrow) in view of Petrenas et al. (“An Echo State Neural Network for QRST Cancellation During Atrial Fibrillation”) in view of Pickett (US 9165246 B2) in view of Field and further in view of Verstraeten et al. (“Reservoir Computing with Stochastic Bitstream Neurons”, hereinafter: Verstraten).
Regarding claim 11
Itoh in view of Widrow with Petrenas, Pickett and Field teaches claim 10.
Itoh in view of Widrow with Petrenas, Pickett and Field does not teach wherein the weights among the plurality of nodes in the reservoir are operable to be determined using random numbers.
Verstraeten wherein the weights among the plurality of nodes in the reservoir are operable to be determined using random numbers. (Pg. 456 left col “The bitstream generator uses a random number generator to generate a stream with any desired probability. These elements are used to convert analogue values into stochastic bitstreams.”)
	Itoh, Petrenas, Widrow, Pickett, Field and Verstraeten are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itoh in view of Petrenas with Widrow, Field and Pickett to incorporate the teaching of Verstraeten to include bitsream generator that uses “a random number generator to accurately generate streams of desired probabilities” for the purpose of improving hardware implementation of arithmetic operations on FPGA chip as disclosed by Verstraeten (pg. 456 left col and abstract “a type of neuron is introduced that communicates using stochastic bitstreams instead of fixed-point values. This drastically simplifies the hardware implementation of arithmetic operations such as addition, the nonlinearity and multiplication. We have built an implementation of RC on FPGA, using these stochastic neurons.”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Chaotic Time Series Prediction by Combining Echo-State Networks and Radial Basis Function Networks”, hereinafter: Itoh) in view of Widrow et al. (“Neural Nets for Adaptive Filtering and Adaptive Pattern Recognition”, hereinafter: Widrow) in view of Petrenas et al. (“An Echo State Neural Network for QRST Cancellation During Atrial Fibrillation”) in view of Pickett in view of Field and further in view of Gurel et al. (“Functional identification of biological neural networks using reservoir adaptation for point processes”, hereinafter: Gurel).
Regarding claim 12
Itoh in view of Widrow with Petrenas, Pickett and Field teaches claim 1.
Itoh in view of Widrow with Petrenas, Pickett and Field does not teach wherein the output node is operable to output, as the output value, a value expressing a spike interval of the output signal output by the reservoir.
Gurel teaches wherein the output node is operable to output, as the output value, a value expressing a spike interval of the output signal output by the reservoir. (Pg. 290 left col Fig. 8 “Cross-correlation coefficients between the conditional intensity estimation and the observed spike patterns for the output neuron of a selected biological neural network (BNN2) with feedforward ESN adaptation for a reservoir of 1000 neurons. Using only the input stream, AUC = 85.5% (top). Using the input stream and the spike history of the output neurons, AUC = 91.6% (bottom). Each bar shows the correlation coefficient for 1 time step of the ESN (5 ms). Around 0 time lag, the conditional intensity that uses the spike history has a higher correlation with the observed spikes. Note that there is negative correlation for some negative time lags (−90 < timelag < 0). This results from the fact that conditional intensity estimation is very low after an observed spike since the algorithm learns the negative autocorrelation of the output spikes for this time lag interval. In other words, the learned model is reflecting the inter-spike interval in its output”)
	Itoh, Petrenas, Widrow, Pickett, Field and Gurel are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itoh in view of Petrenas with Widrow, Field and Pickett to incorporate the teaching of Gurel to include spiking interval measurements to accurately calculate spike prediction tasks, “where the spikes are recorded from simulations of random cortical networks” as disclosed by Gurel (pg. 286 right col section 6).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Chaotic Time Series Prediction by Combining Echo-State Networks and Radial Basis Function Networks”, hereinafter: Itoh) in view of Widrow et al. (“Neural Nets for Adaptive Filtering and Adaptive Pattern Recognition”, hereinafter: Widrow) in view of Petrenas et al. (“An Echo State Neural Network for QRST Cancellation During Atrial Fibrillation”) in view of Pickett (US 9165246 B2) in view of Field and further in view of Bienstman et al. (US Pat. No. 9477136 B2).
Regarding claim 13
Itoh in view of Widrow with Petrenas, Pickett and Field teaches claim 1.
Itoh in view of Widrow with Petrenas, Pickett and Field does not teach wherein the reservoir is a physical reservoir operable to output an electrical, magnetic, optical, mechanical, thermal, or acoustic output signal in response to an electrical, magnetic, optical, mechanical, thermal, or acoustic input signal.
Bienstman teaches wherein the reservoir is a physical reservoir operable to output an electrical, magnetic, optical, (abstract “The method also comprises obtaining a plurality of readout signals, in which each readout signal is determined by a non-linear relation to the at least one photonic wave [corresponds to optical] in at least one readout node of the computing reservoir, and combining this plurality of readout signals into an output signal by taking into account a plurality of training parameters.”) mechanical, thermal, or acoustic output signal in response to an electrical, magnetic, optical, mechanical, thermal, or acoustic input signal. (Col 6 lines 27-32 “This method comprises providing 11 an input signal to at least one input node of a computing reservoir, in which the input signal is temporally encoded in at least one photonic wave on the at least one input node, e.g., in a photonic wave or a physical property thereof at the at least one input node”)
Itoh, Petrenas, Widrow, Pickett, Field and Bienstman are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itoh in view of Petrenas with Widrow, Field and Pickett to incorporate the teaching of Bienstman to include optical performance improvement over real-valued networks traditionally used in software implementations as well as over fibre-based approaches” for the purpose of improving overall performance over real-valued networks in software implementation as disclosed by Bienstman (col 2 lines 19-22 “This offers the advantage of a small footprint and permits the use of coherent light, Such that a performance improvement can be achieved over real-valued networks traditionally used in Software implementations as well as over fibre-based approaches.”).

Regarding claim 14
Itoh in view of Widrow with Petrenas, Pickett and Bienstman teaches claim 13. 
Bienstman further teaches wherein the reservoir includes a ferromagnetic material (col 7 lines 20-25 “elements of a continuous medium Such as a fluid or units which lack a clearly defined stable form or structure, e.g., a manufactured structure, such as magnetic domains in a ferromagnetic material.”) or a phase change material. 
Itoh, Petrenas, Widrow, Pickett, Field and Bienstman are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itoh in view of Petrenas with Widrow, Field and Pickett to incorporate the teaching of Bienstman to include optical wave as an input in a reservoir computing which offers “performance improvement over real-valued networks traditionally used in software implementations as well as over fibre-based approaches” for the purpose of improving overall performance over real-valued networks in software implementation as disclosed by Bienstman (col 2 lines 19-22 “This offers the advantage of a small footprint and permits the use of coherent light, Such that a performance improvement can be achieved over real-valued networks traditionally used in Software implementations as well as over fibre-based approaches.”).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (“Chaotic Time Series Prediction by Combining Echo-State Networks and Radial Basis Function Networks”, hereinafter: Itoh) in view of Widrow et al. (“Neural Nets for Adaptive Filtering and Adaptive Pattern Recognition”, hereinafter: Widrow) in view of Petrenas et al. (“An Echo State Neural Network for QRST Cancellation During Atrial Fibrillation”) in view of Pickett (US 9165246 B2) and further in view of Field and further in view of Lukosevicius et al. (“Reservoir computing approaches to recurrent neural network training”, hereinafter: Lukosevicius).

Regarding claim 21
	Itoh in view of Petrenas with Widrow, Pickett and Field teaches claim 1. 
Itoh in view of Petrenas with Widrow, Pickett and Field does not teach wherein dimensions d of the delay coordination vector are adjusted using the vector generation section based on an evaluation value of an error, 
the evaluation value of the error being the normalized root mean square error (NRMSE), which is determined by;

 
    PNG
    media_image2.png
    59
    191
    media_image2.png
    Greyscale
 
where y represents the expected output data, y' represents output data such that the evaluation Page 7 of 20value NRMSE indicates that the learning is effective when the value is less than one and indicates that an effect of the learning is higher when the value becomes closer to zero. 
Lukosevicius teaches wherein dimensions d of the delay coordination vector are adjusted using the vector generation section based on an evaluation value of an error, 
the evaluation value of the error being the normalized root mean square error (NRMSE), which is determined by;

    PNG
    media_image2.png
    59
    191
    media_image2.png
    Greyscale

 
where y represents the expected output data, y' represents output data such that the evaluation Page 7 of 20value NRMSE indicates that the learning is effective when the value is less than one and indicates that an effect of the learning is higher when the value becomes closer to zero. (Pg. 129 right col section 2.1 “A non-temporal task is where the data points are independent of each other and the goal is to learn a function y(n) = y(u(n)) such that E(y, ytarget) is minimized, where E is an error measure, for instance, the normalized root-mean-square error (NRMSE) see 
    PNG
    media_image3.png
    117
    593
    media_image3.png
    Greyscale
equation 1…


… Whenever we say that the task or the problem is learned well, or with good accuracy or precision, we mean that E(y, ytarget) is small. Normally one part of the T data points is used for training the model and another part (unseen during the training) for testing it. When speaking about output errors and performance or precision we will have testing errors in mind (if not explicitly specified otherwise).”)
Itoh, Petrenas, Widrow, Pickett, Field and Lukosevicius are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itoh in view of Petrenas with Widrow, Pickett and Field to incorporate the teaching of Lukosevicius to include “natural conceptual classification of the techniques, which transcends boundaries of the current “brand-names” of reservoir methods” which aims to help in unifying the field and providing the reader with a detailed map of reservoir computing as disclosed by Lukosevicius (abstract “This review systematically surveys both current ways of generating/adapting the reservoirs and training different types of readouts. It offers a natural conceptual classification of the techniques, which transcends boundaries of the current “brand-names” of reservoir methods, and thus aims to help in unifying the field and providing the reader with a detailed “map” of it.”).



Response to Arguments
Applicant's arguments filed 11/03/2020 have been fully considered but they are not persuasive. 
Double Patenting rejection "Claims 1-14 and 18-20 stand provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-17 of co-pending U.S. Patent Application No. 15/800,479, in view of Echo state networks with filter neurons and a delay & sum readout, by Holzmann et al. (hereinafter "Holzmann)". Applicant recognizes that a properly executed terminal disclaimer under 37 CFR § 1.321 is sufficient to overcome a non-statutory double patenting rejection. Applicant notes, however, that this is a provisional rejection and that no further response is needed at this time. Although Applicant disagrees with the rejection, Applicant will consider filing a terminal disclaimer after such time as the co-pending Application issues and all other matters in the present Application are resolved." (Remarks pg. 10)
Examiner's Response: 
Since Terminal disclaimer is not currently filed, the Double Patenting rejection is maintained accordingly please see updated rejection above. 

Interpretation under 35 U.S.C. §112(f) "By the Office Action, claim features "vector generation section" in claims 1, 9, and 18, and "learning processing section" in claims 2-5 stands interpreted under 35 U.S.C. §112(f) for allegedly using generic placeholders coupled with functional language without reciting sufficient structure to achieve the function. While the Applicants do not agree that 
Examiner's Response: MPEP §2181 section A stated that "The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for."" Since the term "section" is a synonym for 'module' claim interpretation for "vector generation section" in claims 1, 9 and 18 is appropriate therefore Examiner will maintain the 35 U.S.C 112(f) claim interpretation accordingly.

Rejections under 35 U.S.C. §103 
“It is respectfully noted that the cited art clearly fails to teach or suggest at least a reservoir: "comprising a plurality of nonlinear nodes; ...configured to issue a nonlinear response to the input signal" and "configured to restrict an increase in a number of connections to the output nodes and perform learning by increasing a number of dimensions". Moreover, the cited art further fails to teach or suggest an "adaptive filter being further configured for comparing expected output data with the output data and updating one or more weights based on results of the comparing", as essentially recited in amended claims 1 and 18, but rather is silent regarding the same. Indeed, although the cited art discusses utilizing weights in a neural network, the previously cited art all fails to discuss utilizing nonlinear nodes, and clearly fails to teach or suggest restricting an increase in a number of connections to output nodes and perform learning by increasing a number of dimensions, as recited in the amended independent claims. The Examiner has now cited Pickett to cure the deficiencies of Itoh, 15 of 20 interconnections in the reservoir may be fixed or variable. In a fixed configuration, the reservoir remains static and the signals associated with the inputs/outputs are altered to produce the desired computation within the reservoir.")  Itoh, Widrow, Petrenas and Pickett are analogous art because they are all directed to neural network.  It is respectfully asserted that Pickett does not, and cannot teach or suggest at least "the reservoir being configured to restrict an increase in a number of connections to the output nodes and perform learning by increasing a number of dimensions ", as contended by the Examiner, at least because the present claims restrict an increase in a number of connections, but the reservoir is not static, as per the claim language, learning is performed by increasing a number of dimensions. In the "fixed" embodiment of Pickett, in which the reservoir remains static, signals must be altered "to produce the desired computation within the reservoir". Such signal altering is not equivalent to increasing a number of dimensions, as in the present claims, in either form or function.” (Remarks pg. 16)

Examiner's Response: 
The Examiner respectfully disagrees. In regards to the limitation “the reservoir being configured to restrict an increase in a number of connections to the output nodes”, Pickett teaches the number of interconnections in the reservoir may be fixed as evidence by col 7 lines 39-43 which means the number of interconnections are fixed thus corresponds to restricting an increase in a number of connections to the output node. 
 “However, notwithstanding that Applicant respectfully disagrees with the rejections, in the interest of furthering prosecution, claim 1 has been amended to recite, inter alia: a reservoir operable to output an output signal in response to an input signal, the reservoir comprising a plurality of nonlinear nodes; an input node operable to supply the reservoir with an input signal corresponding to input data, Page 16 of 20 response to the input data, the reservoir being configured to restrict an increase in a number of connections to the output nodes and perform learning by increasing a number of dimensions; a vector generation section operably connected to the output node, the vector generation section operable to automatically generate a delay coordinate vector using the hardware processor based upon the output value of the output node and a plurality of timings; and an adaptive filter operably connected to the vector generation section, the adaptive filter operable to output data based on a result obtained by updating the adaptive filter by weighting the delay coordinate vector and fixing weights between the input node and the reservoir at randomly determined initial values, the adaptive filter being further configured for comparing expected output data with the output data and updating one or more weights based on results of the comparing, the one or more weights being iteratively updated a predetermined number of times using a linear filter such that the output data becomes closer to the expected output data, wherein the learning is stopped when a difference in a value before the updating of the weights and after the updating of the weights is greater than or equal to a predetermined threshold value after the weights are iteratively updated the predetermined number of times. …Claim 18 has been similarly amended. It is respectfully asserted that the cited art clearly fails to teach or suggest at least "the one or more weights being iteratively updated a predetermined number of times using a linear filter such that the output data becomes closer to the expected output data" and "wherein the  17 of 20 learning is stopped when a difference in a value before the updating of the weights and after the updating of the weights is greater than or equal to a predetermined threshold value after the weights are iteratively updated the predetermined number of times", as essentially recited in amended claims 1 and 18, but rather is silent regarding the same. Accordingly, Applicant respectfully submits that the cited references, taken alone or in combination, fail to teach or suggest at least the above-reproduced amended features, as essentially recited in amended independent claims 1 and 18, but rather are silent regarding the same. The deficiencies of Itoh, Petrenas, Widrow, and Pickett with respect to independent claims 1 and 18 are noted above. The Office does not allege, and Applicant does not concede, that Yu, Petre, Verstraeten, Gurel, and/or Bienstman cure the above noted deficiencies of Itoh, 

Examiner's Response: 
Applicant’s arguments with the newly added limitations for independent claims 1 and 18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/V.M./Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126